Title: From Benjamin Franklin to Jared Eliot, 25 October 1750
From: Franklin, Benjamin
To: Eliot, Jared


Dear Sir,
Philada. Oct. 25. 1750
I ought to have inform’d you sooner that we got well home, and should have enquir’d after your Health as we left you in the Hands of a Fever; I beg you’d excuse the Delay, and desire you would remember in my favour the old Saying, They who have much Business must have much Pardon. Whenever Mr. Francis and I meet of an Evening, we drink your Health among our other New England Friends, and he desires to be always respectfully remember’d to you. I am glad to hear you are got well again, but cannot have the Pleasure of seeing you again this Year. I will write to Col. Schuyler, and obtain for you a particular Account of his manner of improving his Bank’d Grounds; and will also procure you a Specimen of our Alum Earth, with Mr. Syng’s Observations on it. In return (for you know there is no Trade without Returns) I request you to procure for me a particular Account of the manner of making a new kind of Fence we saw at Southhold on Long Island, which consists of a Bank and Hedge: I would know every Particular relating to this Matter, as, the best Thickness, Height, and Slope of the Bank; the Manner of erecting it; the best Time for the Work; the best Way of planting the Hedge; the Price of the Work to Labourers per Rod or Perch, and whatever may be of Use for our Information here, who begin in many Places to be at a Loss for Wood to make Fence with. We were told at Southhold that this kind of Fencing had been long practis’d with Success at Southhampton and other Places on the South Side of the Island, but was new among them. I heard the Minister of Southhold is esteem’d an ingenious Man; perhaps you may know him, and he will at your Request favour me with an explicit Account of these Fences.
The fore part of the Summer here was extream dry, and the Grass in many Places was burnt up. But we had a good Crop of Wheat; and Rains coming on about the End of July we had in August a new Spring, the Grass sprouting again wonderfully thick and fast in Fields where we thought the very Roots had been destroy’d. Our Grave Diggers said they found the Earth hot sensibly at 3 Feet depth even after these Rains; perhaps the great Heat below and the Moisture above occasion’d this sudden and profuse Vegetation, the whole Country being as it were one great Hotbed.
I am, with Esteem and Affection, Dear Sir Your obliged humble Servant
B Franklin
